Citation Nr: 0412965	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  03-24 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE


The propriety of the reduction of benefits due to 
incarceration during the period from May 6, 2002, until 
September 5, 2002.


ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to September 
1978.  The appellant is his conservator.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In an August 2003 substantive appeal, the appellant indicated 
that the overpayment that occurred while the veteran was 
incarcerated should be waived due to hardship.  Since this 
claim has not been addressed, it is referred to the RO for 
appropriate action.


REMAND

The appellant requested a travel board hearing in her August 
2003 substantive appeal.  After notice of the hearing was 
sent, the appellant informed the RO that she would not be 
able to attend due to medical reasons.  Notably, however, 
there is no indication that the hearing request was 
withdrawn.

Accordingly, this case is REMANDED for the following action:

The RO should schedule the appellant for 
a travel board hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v.
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



